Case 2:20-cv-01687-PA-MAA Document 18 Filed 10/08/20 Page 1 of 1 Page ID #:92


 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   OC MODELING, LLC,                               CV 20-1687 PA (MAAx)
11                 Plaintiff,                        JUDGMENT
12          v.
13   MICHAEL RICHARD POMPEO,
14                 Defendants.
15
16
17          Pursuant to the Court’s October 7, 2020 Order granting Defendant’s Motion to
18   Dismiss,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
20   have judgment in its favor against Plaintiff.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
22   nothing.
23          IT IS SO ORDERED.
24
25   DATED: October 8, 2020                            _________________________________
                                                                  Percy Anderson
26                                                       UNITED STATES DISTRICT JUDGE
27
28
